department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc dom psi fsa-n-149632-01 uilc internal_revenue_service national_office field_service_advice memorandum for dennis m gallagher appeals officer from associate chief_counsel passthroughs and special industries cc psi subject whether roasting is incidental to a related mining process this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer parent location issues in determining whether roasting is incidental to a related mining process for depletion purposes under sec_613 should the cost of roasting be compared only to the cost leaching or to the cost of all subsequent mining processes conclusion under the circumstances described below roasting facilitates and therefore is related only to leaching accordingly roasting can be incidental only to leaching in this case and in determining whether the cost of roasting is insubstantial the cost of roasting should be compared only to the cost of leaching facts taxpayer is a wholly owned subsidiary of parent and is included with parent’s consolidated_return taxpayer computes gross_income from mining based on sales of leached and unleached a mineral subject_to a percent rate at its mine located in location the production is processed for eventual sale as rare fsa-n-149632-01 earth elements taxpayer has computed gross_income from mining for its entire production using a representative field price taxpayer mines the ore by the open-pit method which involves drilling blasting and loading into trucks with power shovels followed by hauling to a mill for beneficiation at the mill the ore is crushed by a primary and secondary crusher next a slurry of crushed material is heated and passed through flotation cells separating the from the ore this yields a percent rare earth concentrate if taxpayer does not sell the concentrate to third parties the concentrate is sent to taxpayer’s chemical plant for further processing at the chemical plant the concentrate is first roasted1 by heating to a temperature of big_number f for hours the primary purposes of the roasting are to eliminate carbon dioxide and to convert the concentrate into rare earth oxide the concentrate is then cooled and is ready for further processing to obtain rare earth products after roasting the concentrate is leached2 by hydrochloric acid this dissolves the noncerium rare earth elements leaving the cerium behind the remaining portion is called rare earth chloride this rare earth chloride is then subjected to solvent extraction where europium and other rare earths are further separated the facts in this case were the subject of a field_service_advice dated date the fsa the issue in that case was whether roasting of the mineral prior to leaching at the chemical plant is a mining or nonmining process the fsa concludes that because roasting is not a specifically enumerated mining process under sec_613 it otherwise would be classified as a mining process only if it is necessary or incidental to a mining process specifically enumerated in sec_613 the fsa does not consider roasting to be necessary because taxpayer failed to demonstrate that roasting is an essential or indispensable prerequisite to the leaching of taxpayer’s concentrate with respect to whether roasting is incidental the fsa states that roasting is defined as a heating operation for the purpose of driving off volatile matter or to effect certain chemical changes at temperatures below those required for complete fusion revproc_78_19 sec_48 1978_2_cb_491 leaching is defined as the separation of metallic or nonmetallic compounds from ore by causing the desired substance to dissolve in an aqueous solution of acid base or salt and the separation of the solution from the solid residue the solvent is usually recovered by precipitation of the desired substance revproc_78_19 sec_30 1978_2_cb_491 fsa-n-149632-01 i n determining whether a process is incidental the courts have applied a two-part test first the process must take place prior to a mining process and facilitate the performance of the mining process second it must be insubstantial when compared to the costs of the other process the fsa then concludes that the proper standard is to compare the cost of roasting to the cost of leaching to determine whether roasting is incidental we understand that it is taxpayer’s position that in comparing the cost of roasting only to the cost of leaching the fsa does not apply the proper standard for determining whether roasting is incidental the correct standard is to compare the cost of roasting to all the costs of mining processes incurred subsequent to roasting you have requested advice whether taxpayer’s comments would change any of the conclusions reached in the fsa law and analysis sec_613 provides in part that in the case of mines and other natural deposits listed in sec_613 the allowance for depletion under sec_611 is the percentage specified in sec_613 of the gross_income_from_the_property sec_613 provides that the term gross_income_from_the_property means in the case of a property other than an oil or gas well and other than a geothermal_deposit gross_income from mining sec_613 provides in part that the term mining includes not only the extraction of ores and minerals from the ground but also the treatment processes considered as mining described in sec_613 and the treatment processes necessary or incidental thereto sec_613 lists the treatment processes where applied by the owner or operator are considered as mining to the extent they are applied to the ore or mineral in respect of which he is entitled to a deduction for depletion under sec_611 allowable mining processes listed in sec_613 include crushing grinding beneficiation by concentration flotation cyanidation leaching crystallization precipitation but not electrolytic deposition roasting thermal or electric smelting or refining or by substantially equivalent processes or a combination of processes used in the separation or extraction of the product from the ore or the mineral or minerals from other material from the mine or other natural_deposit sec_613 lists certain processes that are not considered mining unless they are otherwise provided for in sec_613 or are necessary or incidental to processes so provided for roasting is specifically listed as a nonmining process fsa-n-149632-01 sec_1_613-4 provides that a process is incidental to another related process if the cost thereof is insubstantial in relation to the cost of the other process or if the process is merely the coincidental result of the application of the other process if a taxpayer demonstrates that as a factual matter a particular process is necessary or incidental to a process named as a mining process in sec_613 or sec_1_613-4 the necessary or incidental process also will be considered a mining process case development hazards and other considerations taxpayer relies on 446_f2d_981 2d cir as support for its position that the correct standard for determining whether roasting is incidental is to compare the cost of roasting to all the costs of mining processes incurred subsequent to roasting to determine whether the cost of roasting is insubstantial taxpayer notes that in barton mines the cost of the process in question was deemed insubstantial relative to the other processes in the grain mill barton mines f 2d pincite emphasis added thus the court compared the cost of the nonmining process to the costs of multiple subsequent processes we believe that taxpayer’s reliance on barton mines is misplaced in barton mines the court considered whether a number of treatment processes applied in a series by a taxpayer were necessary or incidental to mining processes the court stated that t he common meaning of ‘incidental’ implies that the process must occur in subordinate conjunction with a mining process and that it is the coincidental and secondary result of the mining process id pincite the court noted however that the sec_1_613-4 definition of incidental in addition to allowing for processes that are the coincidental result of mining processes also includes any process related to a mining process so long as its cost is insubstantial in relation to the cost of the mining process id the court explained however that relatedness is not enough for a nonmining process to be considered incidental to a mining process rather properly construed the term ‘incidental’ describes a process that takes place prior to a mining process and although not essential or indispensable to the mining process is designed to facilitate its performance id pincite the court in barton mines recognized that the drying accomplished by the disputed process dryer h was designed to facilitate the subsequent screening processes in the grain mill which accomplished gravity separation that function was therefore related to concentration processes in the same way that the thawing of frozen ore is incidental to concentration in the example provided by the regulation defining the term incidental id fsa-n-149632-01 the court then concluded that dryer h was therefore incidental to the grain mill’s concentration process and if the cost was insubstantial relative to the other processes in the grain mill it qualifies as a mining process under sec_613 id under sec_1_613-4 a nonmining process is incidental to a mining process if the nonmining process is related to a mining process and the cost of the nonmining process is insubstantial in relation to the cost of the mining process the court in barton mines emphasized that the nonmining process in question in that case facilitated and therefore was related to subsequent grain mill processes thus the court compared the cost of nonmining process to the cost of multiple processes in the grain mill not because the mining processes occurred subsequent to the nonmining process but because the processes in the grain mill were determined to be related to the nonmining process in this case the mining processes that occur subsequent to roasting are leaching precipitation and solvent extraction the facts show that roasting prior to leaching is more economical and efficient than leaching alone furthermore we understand that the taxpayer’s expert stated that a stronger leaching with longer residence times would nevertheless accomplish the combined processes of roasting and leaching these facts indicate that the other processes precipitation and solvent extraction may be performed without the benefit of roasting as long as the appropriate amount of leaching is performed the purpose of roasting in this case is to make the leaching process more economical and efficient thus roasting facilitates and therefore is related only to leaching accordingly our position continues to be that roasting can be incidental only to leaching in this case and in determining whether the cost of roasting is insubstantial the cost of roasting should be compared only to the cost of leaching this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions concerning this memorandum please contact jaime park at brenda stewart assistant to chief branch office of associate chief_counsel passthroughs and special industries
